DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 05/31/2022 has been entered. Claims 9-11 have been amended and claim 16 has been newly added. Thus, claims 1-16 are currently pending, claims 1-8 and 12-15 have been withdrawn from further consideration and claims 9-11 and 16 are under current examination.

Withdrawn Rejections
	The indefinite language of claims 9-11 has been obviated and thus the 112(b) rejection of the claim has been withdrawn.
	Claim 9 has been amended and is drawn to a composition.  US’851 fails to teach the now amended claim and thus the 102(a)(1) has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE SPECIFICATION
	The title of the invention has been replaced by - - A COMPOSITION COMPRISING 2,3,3,3-TETRAFLUOROPROPENE AND SbF5 FOR THE PREPARATION OF 1,1,1,2,2-PENTAFLUOROPROPANE - -.
The title of the invention is not descriptive and thus has been replaced as above  to be clearly indicative of the invention to which the claims are directed. 

IN THE CLAIMS
Claims 1-8 and 12-15 have been canceled.

This application is in condition for allowance except for the presence of claims 1-8 and 12-15 directed to invention non-elected without traverse.  Accordingly, the aforementioned claims have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Tienz (Tienz, K. et al. “Catalytic formation of 2,3,3,3-tetrafluoropropene from2-chloro-3,3,3-trifluoropropene at fluorinated chromia: A study of reaction pathways” Applied Catalysis B: Environmental 165 (2015) 200–208; Available online Oct. 8, 2014) and Patent number US5,689,019 (US’019 hereinafter).
Tienz teaches a gas phase composition comprising HFO-1234yf (2,3,3,3-tetrafluoropropene), F-Cr2O3 catalyst and HF (section 3.2.2 on page 203) at a temperature range of 250-350º C (Fig.5 on page 204). Tienz teaches that the composition produces HFC-245cb (1,1,1,2,2-pentafluoropropane) where HFO-1234 is hydrofluorinated with HF to give HFC-245cb. However, Tienz fails to teach the claimed composition comprising a liquid including 2,3,3,3-tetrafluoropropene and SbF5 catalyst at temperature ranging from about -30º C to about 65º C. 

US’019 teaches a composition comprising hexafluoropropene (HFP) and SbF5 catalyst in liquid phase at a temperature not more than 100º C. US’019 teaches that the composition produces 1,1,1,2,3,3,3-heptafluoropropane (HFC-227ea) where HFP is hydrofluorinated with HF to give HFC-227ea. However, US’019 fails to teach or suggest the composition as claimed.

Additionally, the combination of Tienz and US’019 fails to make obvious the composition as instantly claimed for the following reasons. 
Tienz teaches that increasing the temperature of the composition from 250º C to 350º C, decreases the formation of HFC-245cb because of the rapid equilibrium between HFO-1234yf and HCFC-245cb (section 3.2.2). 
Furthermore, the composition of US’019 that comprises SbF5 catalyst undergoes the same process as Tienz where HF is added to the fluorinated alkene at a lower temperature to obtain a fluorinated alkane. Hence substituting Tienz’s gas phase, F-Cr2O3 catalyst and temperature with US’019’s liquid phase, SbF5 catalyst and low temperature of not more than 100º C, respectively, a skilled artisan would have a reasonable expectation in obtaining a composition that produces HFC-245cb, however, the skilled artisan would not have expected for the composition to produce HFC-245cb at greater than 95 mole%. At best, a skilled artisan would have been motivated to decrease the composition temperature of Tienz to lower than 250º C without changing the F-Cr2O3 catalyst to increase the productivity of HFC-245cb because according to Fig. 5 of Tienz, the lowest temperature of the composition, 250º C, produces the highest amount of HFC-245cb. 
In view of the foregoing, a skilled artisan would not have been motivated to use the combination of Tienz and US’019 to arrive at the instantly claimed composition.

Accordingly, the composition of claim 9 is deemed novel and unobvious over the closest prior art references.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 9-11 and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622